Citation Nr: 1119786	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to February 8, 1980 for the grant of service connection for posttraumatic stress disorder (PTSD).

(The issue of whether there was clear and unmistakable error (CUE) in a July 6, 2005 Board of Veterans' Appeals (Board) decision that granted entitlement to an effective date of February 8, 1980, but no earlier, for the grant of service connection for PTSD will be the subject of a separate Board decision)


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to May 1970.  He is the recipient of, among other decorations, the Combat Infantryman Badge.

This matter comes to the Board on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) located in Sioux Falls, South Dakota that denied the Veteran's claim of entitlement to an effective date prior to February 8, 1980 for the grant of service connection for PTSD.


FINDING OF FACT

A July 2005 Board decision granted an earlier effective date of February 8, 1980 for the grant of service connection for PTSD (and denied an effective date priorto); the Veteran did not file an appeal to the Court of Appeals for Veterans Claims (Court).


CONCLUSION OF LAW

The claim of entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.  38 U.S.C.A. §§ See 38 U.S.C.A. §§ 5108, 7103, 7104(b), 7105(d)(5), 7111, 7266 (West 2002); 38 C.F.R. § 20.904 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in greater detail below, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case.  Under such circumstances, VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

II. Analysis

The Veteran contends that he is entitled to an effective date prior to February 8, 1980, for the grant of service connection of PTSD.

As an initial matter, the Board notes that generally, when the Board enters a decision, a claimant has the option of (1) an appeal to the United States Court of Appeals for Veterans Claims (Court), (2) filing with the Board a motion for reconsideration of the Board decision, (3) filing with the Board a motion to vacate the Board decision, (4) filing with the Board a motion for revision of the Board decision on the basis of CUE, and, in some cases, (5) requesting that the local VA office reopen your claim by submitting new and material evidence (except this option is not available for earlier effective date claims, see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005)).  See 38 U.S.C.A. §§ 5108, 7103, 7104(b), 7111, 7266; 38 C.F.R. § 20.904 (2010).

By way of background, the Veteran's May 11, 1972 claim for service connection for a nervous disorder was denied by way of a May 1972 RO decision.  The Veteran filed a November 1974 request to reopen his claim, which was ultimately denied by way of an unappealed June 1977 Board decision.  The Veteran filed statements on February 8, 1980, and on May 11, 1982, requesting to reopen his claim, and an April 1985 RO decision recharacterized his claim as for service connection for "PTSD" and granted the claim, with an effective date of May 11, 1982.  A noncompensable rating was assigned effective May 11, 1982, a temporary 100 percent rating from November 1, 1983, and a 30 percent rating from February 1, 1984.  The Veteran filed a notice of disagreement with the initial ratings assigned, and, ultimately, a February 2003 RO decision granted a 100 percent rating effective back to May 11, 1982.  Meanwhile, the Veteran filed a stand-alone claim for an effective date prior to May 11, 1982 for service connection for PTSD, which claim was denied by way of an October 2002 RO decision, which denial the Veteran appealed to the Board.  A July 2005 Board decision granted an earlier effective date of February 8, 1980 for service connection for PTSD.  The Veteran did not file an appeal to the Court, and the July 2005 Board decision became final.  The Veteran did file a motion for reconsideration that was denied by the Board in April 2006, and a motion to vacate that was denied by the Board in March 2010.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.904 (2010).

Shortly after the final July 2005 Board decision involving the Veteran's free-standing claim for an earlier effective date for service connection for PTSD, the Court of Appeals for Veterans Claims (Court) held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there is no free-standing claim for an earlier effective date, and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-1404 (2010).

Despite the Court's holding in Rudd that there may be no free-standing earlier effective date claims, in September 2008, the Veteran filed a new claim with the RO for an earlier effective date for the grant of service connection for PTSD, which claim was denied by way of a September 2008 RO decision, which is the issue on appeal herein.  The Board notes that it has considered the Veteran's September 2008 correspondence as not only an appeal of the RO decision, but also as constituting a separate motion for revision of the Board's July 2005 decision (involving an earlier effective date) based on CUE, which motion is being addressed by the Board in a separate decision.

Therefore, with regard to this appeal, because the July 2005 Board decision addressing the issue of entitlement to an earlier effective date for the grant of service connection for PTSD is final, and because the Board may not review a free-standing claim of entitlement to an earlier effective date, the Veteran's appeal herein for an earlier effective date must be dismissed.  See Rudd, supra; 38 U.S.C.A. §§ 7104, 7105(d)(5), 7111.  


ORDER

The issue of entitlement to an effective date prior to February 8, 1980 for the grant of service connection for PTSD is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


